DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The Reply and amendment filed 11/30/2020 has been entered, and Claims 1-72 remain pending, with Claims 1-47 and 62-72 withdrawn from consideration (see below).

Election/Restrictions
Applicant’s election without traverse of Group IV, Claims 48-61 in the reply filed on 11/30/2020 is acknowledged.  
Claims 1-47 and 62-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions.

Drawings
Figure 16 is objected to as failing to comply with 37 CFR 1.821(d) because it does not include the required sequence identifier(s) (by SEQ ID NO).  The figures contain multiple amino acid sequences of 4 or more residues that lack identification with SEQ ID NOs.  The required sequence identifier must appear in the drawing or in the brief description of the drawings.  Appropriate correction is required.  See MPEP 2422.02.  

Claim Interpretation
Claims 48-52 and 55-57 are interpreted as encompassing embodiments that are bacterial “viral display vector[s]” because a bacteriophage is understood by the skilled artisan as a bacterial virus.  

The term “fusion protein” in the claims is interpreted in light of the specification at pg 15, lines 10-12:  “the term ‘fusion protein’ includes a polypeptide containing all or a portion of the amino acid sequences of two or more proteins. The terms ‘protein’ and ‘polypeptide’ are used interchangeably herein.”

The recitation of “at least a portion of an immunoglobulin molecule” in Claim 48, part iii), is accorded the broadest reasonable interpretation of being one amino acid residue, or two or more consecutive amino acid residues, from the amino acid sequence of “an immunoglobulin molecule”.  This is consistent with the instant specification (see e.g. pg 18, lines 10-16), which does not define “portion” but does state that a fusion polypeptide includes “any portion of an immunoglobulin molecule” (emphasis added), where “any portion” would be reasonably understood as including one amino acid residue “of an immunoglobulin molecule” (see also pg 15, lines 12-16, which state 
“[t]he term "portion" includes any region of a polypeptide, such as a fragment (proteolytically or otherwise obtained) or a domain ( a region of a polypeptide having an activity, such as, e.g., enzymatic activity or antigen- or DNA-binding) that contains fewer amino acids than the full-length polypeptide. Those skilled in the art will recognize that the terms "portion" and "fragment" are also used interchangeably herein”).  

Similarly, the recitation of “said candidate polypeptide is an antibody or fragment thereof” (emphasis added) in Claim 50 is accorded the broadest reasonable interpretation of being one amino acid residue, or two or more consecutive amino acid residues, from the amino acid sequence of “an antibody” (subject to the rejection of Claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, below).  This is consistent with the instant specification (see e.g. pg 16, line 15, to pg 18, line 9), which does not define “fragment”, and with the description quoted above (from pg 15, lines 12-16).  As such, “fragment thereof” would be reasonably understood as including one amino acid residue “of an antibody” molecule.  

Last, Claims 55-57 are interpreted as requiring that “a selectable marker” (see Claim 55) is “linked to the candidate polypeptide [of Claim 48] by the use of an internal ribosome entry site (IRES)” based on the unambiguous statement that “[t]he selectable marker is linked to the candidate polypeptide by the use of an internal ribosome entry site (IRES)” on page 12, lines 3-4, of the instant specification.  

Claim Objections
Claim 59 is objected to because of the following informalities:  it recites “ere recombinase” which contains a typographical error and should recite --cre recombinase--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. This is an inadequate written description rejection.
Claim 52 recites “wherein said candidate polypeptide is derived from a library” (underlining added).  The specification and claims do not indicate what distinguishing attributes are shared by the members of the polypeptides of the “derived from” genus.  The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, a "candidate polypeptide [that] is derived 
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
Vas-Cath Inc v. Mahurkar, 19USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.
Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(1), the court states that "An adequate written description of a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 is rejected because it recites "wherein said antibody is a single chain antibody, a domain antibody, a diabody or Fab fragment" (emphasis added) because diabody and Fab fragments are known to consist of two separate polypeptide chains and so it is confusing as to how they can be a single “candidate polypeptide” as required in Claims 48 and 50 (from which Claim 51 depends).  The conflicting claim language renders the claim indefinite. 

Claim 52 is rejected because it recites “wherein said candidate polypeptide is derived from a library” (underlining added), which is confusing because it is unclear what amount of chemical or physical modification is permitted by the term "derived" for a candidate polypeptide to be within the metes and bounds of the claims.  For example, it is unclear 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 48-52 and 55 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang (US 2005/0048578 A1; published 3/3/2005; effectively filed at least as of 6/26/2003).
Regarding to Claim 48, Zhang teaches a retroviral vector comprising a nucleic acid sequence encoding “antibody heavy and light chain” polypeptides “with internal ribosomal entry site (IRES) engineered in between the heavy and light chain genes so that both genes can be translated” where the heavy chain is operably linked to a TM (transmembrane) domain “such as PDGF receptor TM” to “express antibody molecules that are anchored on the cell membrane (see e.g. ¶¶0159-0161, esp. 0161, and Figure 7), wherein the heavy chain coding sequence corresponds to parts ii) and iii) of Claim 48, and the TM corresponds to part iv) of Claim 48.  
Zhang further teaches membrane-anchoring sequences as “well known in the art” and include “those derived from CD8, ICAM-2, IL-8R, CD4, LFA-1 and the PDGF receptor transmembrane regions” (see e.g. ¶¶0078-0079).  They further teach use of signal sequences from the 5’ end of such membrane-anchoring proteins as “leader sequences [to] deliver the construct to the membrane while the hydrophobic transmembrane domains [ ] serve to anchor the construct in the membrane” (see ¶0079), which corresponds to part i) of Claim 48.  
Regarding Claims 49 and 50, Zhang teaches a sequence encoding an antibody heavy chain comprising CH1 and CH2 regions (see e.g. Fig. 6, top), which corresponds to Claim 49.  Each of those regions is a “fragment” of an antibody as presented in Claim 50.  
Regarding Claim 51, Zhang teaches a sequence encoding an antibody heavy chain comprising CDR1, CDR2 and CDR3 regions, each of which is a “fragment” of “a single chain antibody”. 
Regarding Claim 52, Zhang teaches altering antibody encoding nucleic acids “to provide a library of candidate variant” sequences (see e.g. ¶0064).
Regarding Claim 55, Zhang teaches vectors with “selectable markers [ ] well known in the art” (see e.g. ¶0074).  
In light of the foregoing, Zhang anticipates Claims 48-52 and 55.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 53 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang (as cited above) in view of Trono (Gene Therapy (2000) 7, 20–23).  
As an initial matter, both documents are directed to the expression of polypeptides using viral vectors as a common field of endeavor. 
The teachings of Zhang have been described above.  
The teachings do not include lentiviral vectors. 
Trono teaches “[l]entivectors to the rescue of a stalling retroviral vector field” and representative lentiviral vectors obtained from a lentivirus selected from human immunodeficiency virus (HIV), simian immunodeficiency virus (SIV), equine infectious anemia virus (EIAV), visna virus, caprine arthritis-encephalitis virus (CAEV), bovine immune deficiency virus (BIV), bovine leukemia virus (BLV), and feline immunodeficiency virus (FIV); see e.g. pg 20, right col. 1st ¶ regarding HIV, and  pg 21, left col. 4th ¶ regarding SIV, EIAV or FIV), which corresponds to Claims 53 and 54.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the retroviral vectors of Zhang to be lentiviral vectors as taught by Trono  with the reasonable expectation of successfully expanding the vectors and their methods of use to include the advantages of lentiviral vectors without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (i.e. .  

Claims 58-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang and Trono (both as cited above) as applied to Claims 53 and 54 and further in view of Kafri et al. (US 2004/0170962 A1; published 9/2/2004; effectively filed 11/25/2003).
As an initial matter, all three documents are directed to the expression of peptides using retroviral vectors as a common field of endeavor, while both Trono and Kafri et al. are directed to the use of lentiviral vectors as a common field of endeavor. 
The teachings of Zhang and Trono have been described above.  The teachings of Zhang regarding different transmembrane (TM) regions are re-emphasized. 
The teachings do not include two or more loxP sites, cre recombinase that utilizes such sites, nor an inducible promoter.  
Regarding Claims 58 and 59, Kafri et al. teach lentiviral vectors comprising a loxP site with expression of Cre (recombinase) protein to “rescue” or “extract” the vectors for additional characterization and analysis (see e.g. ¶¶0058 and 0070-0071).  Kafri et al. also teach use of inducible promoters in their vectors (see e.g. ¶0054), which also corresponds to Claim 59.
Regarding Claims 60 and 61, Kafri et al. substitution of a lentiviral (HIV-1) enhancer/promoter sequence “with a tetracycline-inducible promoter [ ] based on the idea that in tetracycline-regulated transactivator (tTA) expressing cells, a conditional SIN LTR would 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono to include loxP sites flanking the fusion protein’s transmembrane (TM) region, based on Kafri et al., with the reasonable expectation of successfully improving the vectors by including the ability to excise the TM region and facilitate additional characterization, analysis and use of the lentiviral vectors without surprising or unexpected results.  
It would have also been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono to include a second nucleic acid for expression of the cre recombinase protein, under the control of an inducible promoter to provide control over excision of the TM region, as taught by Kafri et al., with the reasonable expectation of successfully providing the recombinase activity without the need for a second vector or expression unit without surprising or unexpected results.  
Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono to operably link their nucleic acid encoding a fusion protein to a tetracycline inducible promoter, as taught by Kafri et al., with the reasonable expectation of successfully improving the vector by regulating when the fusion protein is expressed in a cell without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements (i.e. loxP sites and cre recombinase with TM regions) according to known methods to yield predictable results; and simple substitution of one known element (i.e. an inducible) for another (i.e. constitutive promoter) to obtain predictable results; and simple use of a known technique to improve a similar product in the same way; and simple applying of known techniques to a known product ready for improvement to yield predictable results.  

Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang and Trono (both as cited above) as applied to Claims 53 and 54 and further in view of Link et al. (US 2004/0034028 A1; published 10/25/2001).
As an initial matter, all three documents are directed to the expression of peptides using retroviral vectors as a common field of endeavor, while both Trono and Link et al. relate to use of lentiviral vectors as a common field of endeavor. 
The teachings of Zhang and Trono have been described above.  The teachings of Zhang regarding a selectable marker are re-emphasized. 
The teachings do not include encoding a green fluorescent protein as a selectable marker.  
Link et al. teach vectors “that contain markers which may be sorted to include but not limited to [ ] cytoplasmic protein” (see e.g. ¶0139) and teach genetic engineering techniques for construction of vectors, including an “entire transcription unit [ ] for the selectable marker 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the lentiviral vectors of Zhang and Trono to substitute the selectable marker of Zhang with a green fluorescent protein as taught by Link et al., with the reasonable expectation of successfully improving the vectors by providing the ability to select for cells containing them (such as by FACS) without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (i.e. a bioluminescent marker) for another (i.e. marker of Zhang) to obtain predictable results; and simple use of a known technique to improve a similar product in the same way; and simple applying of known techniques to a known product ready for improvement to yield predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635